UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER:333-150462 Sagebrush Gold Ltd. (Name of Registrant as specified in its charter) Nevada 26-0657736 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 1, WALNUT CREEK CA 94597 (Address of principal executive office) (925) 930-6338 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso Nox Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date.37,095,805 shares of common stock are issued and outstanding as of August 22, 2011. SAGEBRUSH GOLD LTD. AND SUBSIDIARIES (FORMERLY THE EMPIRE SPORTS AND ENTERTAINMENT HOLDINGS CO.) FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 F-2 Condensed Consolidated Statements of Operations for the Six and Three Months Ended June 30, 2011 (Unaudited) and for the Period from February 10, 2010 (Inception) to June 30, 2010 and Three Months Ended June 30, 2010 (Unaudited) F-3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 (Unaudited) and for the Period from February 10, 2010 (Inception) to June 30, 2010 (Unaudited) F-4 Notes to Unaudited Condensed Consolidated Financial Statements F-5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 36 Item 4. Controls and Procedures. 36 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 37 Item 1A. Risk Factors. 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 37 Item 3. Default upon Senior Securities. 37 Item 4. (Removed and Reserved) 37 Item 5. Other Information. 37 Item 6. Exhibits. 38 F-1 SAGEBRUSH GOLD LTD. AND SUBSIDIARIES (FORMERLY THE EMPIRE SPORTS AND ENTERTAINMENT HOLDINGS CO.) CONDENSED CONSOLIDATED BALANCE SHEETS IN US$ June 30, December 31, (Unaudited) ( Note 1) CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash - current portion Accounts receivable, net Note and loan receivable Loan receivable - related party - Advances, participation guarantees, and other receivables, net Prepaid expenses Deferred financing cost - Total Current Assets OTHER ASSETS: Restricted cash - long-term portion Property and equipment, net Advances - net of current portion - Deposits Total Other Assets - Net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Note payable, net of debt discount - Note payable - related party, net of debt discount - Convertible promissory notes, net of debt discount - Convertible promissory note - related party, net of debt discount - Due to related party - Total Liabilities Commitments and Contingencies STOCKHOLDERS' EQUITY : Convertible Preferred stock ($.0001 Par Value; 50,000,000 Shares Authorized; Series A, 750,000 and none issued and outstanding as of June 30, 2011 and December 31, 2010, respectively) 75 - Convertible Preferred stock ($.0001 Par Value; 8,000,000 Shares Authorized; Series B, 800,000 and none issued and outstanding as of June 30, 2011 and December 31, 2010, respectively) - Common stock ($.0001 Par Value; 500,000,000 Shares Authorized; 37,095,805and 22,135,805 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively) Additional paid-in capital Accumulated deficit Other comprehensive loss - cumulative foreign currency translation adjustment - Total Sagebrush Gold Ltd. Equity Non-Controlling Interest in Subsidiary - Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. F-2 SAGEBRUSH GOLD LTD. AND SUBSIDIARIES (FORMERLY THE EMPIRE SPORTS AND ENTERTAINMENT HOLDINGS CO.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS IN US $ For the Period from Three Months Ended Three Months Ended Six Months Ended February 10, 2010 (Inception) June 30, to June 30, June 30, to June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net revenues $ Operating expenses: Cost of revenues Sales and marketing expenses Live events expenses Compensation and related taxes Consulting fees General and administrative expenses Total operating expenses Loss from operations ) OTHER INCOME (EXPENSES): Interest expense and other finance costs, net of interest income of $25,682 ) - ) - Total other (expense) - net ) - ) - Net loss available to common stockholders $ ) $ ) $ ) $ ) Less: Net loss attributable to non-controlling interest - - Net loss attributable to Sagebrush Gold Ltd. $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE: Basic and Diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - Basic and Diluted See accompanying notes to unaudited condensed consolidated financial statements. F-3 SAGEBRUSH GOLD LTD. AND SUBSIDIARIES (FORMERLY THE EMPIRE SPORTS AND ENTERTAINMENT HOLDINGS CO.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS IN US $ For the Period from Six Months Ended February 10, 2010 (Inception) to June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES: (Unaudited) (Unaudited) Net loss attributable to Sagebrush Gold Ltd. $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation Bad debts - Amortization of promotional advances Amortization of debt discounts and deferred financing cost - Amortization of prepaid expense in connection with the issuance of common stock issued for prepaid services - Contributed officer services - Non-controlling interest ) - Common stock issued for services - Stock-based compensation Changes in operating assets and liabilities: Restricted cash - current portion ) - Accounts receivable ) Advances, participation guarantees, and other receivables, net ) Prepaid expenses ) - Deferred financing cost ) - Deposits ) ) Accounts payable and accrued expenses NET CASH USED INOPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Advances on note and loan receivable ) ) Advances on loan receivable - related party ) - Collection on note receivable - Cash acquired from acquisition of business - Purchase of property and equipment ) ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock to founders - Proceeds from sale of common stock, net of issuance cost Proceeds from loan payable - Proceeds from note payable - related party Proceeds from note payable - Proceeds from convertible promissory note - related party - Proceeds from convertible promissory notes - Collection on subscription receivable 30 - Payments on related party advances - ) Proceeds from related party advances NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH ) - NET INCREASEIN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS- beginning of period - CASH AND CASH EQUIVALENTS- end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash paid for: Interest $ $
